Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 of the instant application are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent 11,032,427. Although the claims at issue are not identical, they are not patentably distinct from each other as seen by a representative sample of comparative analysis below:

The instant application: 17/246714
US Pat. 11, 032,427
1. A system to provide a voice communications channel over a global network between non-voice ready (NVR) devices and a third party device, the system comprising: 




a server communicatively coupled to the first NVR device through a global network and providing a voice-line service; 

the application in the first NVR device comprising a module that enables the first NVR device to send a communication request in response to detecting an event at the trigger interface, the communication request including the UUID; 


the server comprising a processing unit and memory housing instructions that when executed by the processing unit cause the voice-line service to operate by: 

receiving the communication request from the first NVR device; 

identifying a destination address based at least in part on the UUID; 



initiating a network call to the destination address and including the assigned voice-line service number in the caller ID field, wherein a voice channel is established between the first NVR device and a third party device associated with the destination address.




a server communicatively coupled to the IoT devices through a network and providing a voice-line service; 

the IoT enabler in each IoT device comprising a module that enables the IoT application to send a communication request in response to the IoT application detecting an event at the trigger interface, the communication request including the UUID; 

the server comprising a processing unit and memory housing instructions that when executed by the processing unit cause the voice-line service to operate by: 

receiving the communication request from the IoT device; 

identifying a destination address based at least in part on the UUID; 




initiating a network call to the destination address and including the assigned voice-line service number in the caller ID field, wherein a voice channel is established between the IoT device and a device associated with the destination address.


From the above evidence, it is clear that the claim limitations of the instant application are covered by the limitations of claimed invention of said US Pat. 11, 032,427.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 2-10 and 12-20 inherit the deficiencies. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10-18 and 20 are rejected under 35 U.S.C. 102(1)(a) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Verma et (US 2017/0230461) and further in view of Yoon (US 2015/0347114).
Claims 1 and 11, Verma teaches a system and a method to provide a voice communications channel over a global network between non-voice ready (NVR) devices, (Verma: Fig. 1A: 110, 112, 114, 116, 118; Fig. 6: 910A, 915A, 920A) and a third party device (Verma: Fig. 1, computer 120 may be a laptop computer, a tablet computer, a PDA, a smart phone, or the like, [0031]; Fig. 6, 600A, 600B.  Similar to Current fig. 6, 670, [0116]), the system comprising: 
(a)	a first NVR device comprising an application defining the operation of the first NVR device, (Verma: Figs. 1A-1E; Or Fig. 9A, any of 910A, 915A, 920A), a unique user ID (UUID), (Verma: IoT device may refer to any object (e.g., an appliance, a sensor, etc.) that has an addressable interface (e.g., an Internet protocol (IP) address, a Bluetooth identifier (ID), a near-field communication (NFC) ID, etc.), [0027]),  a network interface, (Fig. 2A, 226, [0050-0053; or Fig. 2B, 226, 0054-0056]) and a trigger interface, (a sensor measurement at a respective IoT devices, Fig. 8 and  [0077]);
(b)	a server communicatively coupled to the first NVR device through a global network (Verma: Internet 175) and providing a voice-line service; (Verma: Fig. 3, an audio input device (e.g., a microphone… by which information can be received from a user or operator of the communication device 300, [0062] when the microphone detects the speech commands, [0084-0085] and Fig. 8, 830, 835);
(c)	the application in the first NVR device comprising a module that enables the first NVR device to send a communication request in response to detecting an event at the trigger interface, the communication request including the UUID; (Verma: Fig. 8: The information at block 800 can be transmitted in a time-based (e.g., every 5 minutes, etc.) or event-based manner (e.g., in response to a sensor measurement at a respective IoT devices, such as when a problem is experienced, [0077-0079]);
(d)	the server comprising a processing unit and memory housing instructions that when executed by the processing unit cause the voice-line service to operate (Verma: Referring to FIG. 8, at block 830, the user device obtains  by: 
(e)	receiving the communication request from the first NVR device; (Fig. 8, 800); 
(f)	identifying a destination address based at least in part on the UUID; (Verma: Fig. 5, the memory 515 includes a plurality of IoT applications 518 that are each configured for execution on the IoT Controller 500. When executed, each of the plurality of IoT applications 518 is configured to interact with and/or display information associated with a particular IoT device (e.g., a dishwasher, a refrigerator, etc.) and/or a particular class of IoT devices (e.g., a group of lightbulbs in a particular room, etc.). [0068].  Please also see Fig. 7 for the various apps for each IOT);
(g)	selecting a voice-line service number associated with the UUID and destination address; (By implicitness or at least by obviousness since Verma in steps (b) and (d) per speech/voice command being detected by a microphone via an audio input device in response to presentation of the displayable IoT control interface, [0085) for a particular IOT (step f)).  
Examiner wishes to provide additional reference, Yoon, to further clarify the current use of “destination address” in steps (f) and (g)… Verma mentions of particular room for a particular set/class of IOT devices, [0068].  Here, examiner reads that each 
In the same manner, Yoon teaches that “the IoT control device 1010 is often positioned at a specific location” due to various reasons, too heavy to move around or for convenience of smart-light installation, [0228].
Examiner further notices that Yoon also teaches utilizing voice line to communicate with the IOT devices “upon receiving a voice instruction "turn off the light," the mobile device may analyze the corresponding voice instruction, based on a context such as the time and location of receiving the voice instruction. For example, the mobile device may analyze the voice instruction as an instruction for turning off the light installed in the room 1 of a house. The mobile device may transmit the analyzed voice instruction to an IoT control device. The IoT control device may transmit a control signal for "Turn off the light" to the light in the room 1 in accordance with the analyzed voice instruction. The light of the room 1 may then be turned off, based on the control signal, [0302]”.
(h)	initiating a network call to the destination address and including the assigned voice-line service number in the caller ID field, wherein a voice channel is established between the first NVR device and a third party device associated with the destination address.  (Verma: Internet 175 utilizes…the TCP/IP providing end-to-end connectivity specifying how data should be formatted, addressed, 
(In introducing Yoon, in no way examiner  implies, suggests, insinuates or hints that Verma does not teach the features.  Yoon’s teaching is rather to strengthen the examiner’s presentation).
Therefore it would have been obvious to the ordinary artisan before the effective filing date to make a minor modification to the teaching of Verma to include the explicit teaching regarding the IOT’s identification of location/address in Yoon for the purpose of establishing a communication to exact IOT that requires service or activation.
	Claims 2 and 12, wherein a plurality of UUID's are associated with a single destination address and the voice-line service operates to select a single voice-line service number for all of the UUID's, wherein the third party device associated with the destination address receives the same communication identification for the first NVR device or any of a plurality of other NVR devices.  (See the independent claims and fig. 9).
Claims 3 and 13, wherein a plurality of UUID's are associated with a single destination address and the voice line service operates to select a unique voice-line service number for each of the plurality of UUID's, wherein the third party device 
Claims 4 and 14 wherein a plurality of UUID's are associated with the first NVR device and each of the plurality of UUID's is associated with a different third party device, and the voice-line service operates to select a unique voice-line service number for each of the UUID's, wherein different third party devices may receive communications from the same first NVR device depending on the UUID utilized.  (Yoon: Fig. 1 showing multiple third parties: device 100-1, 100-2, Smart Watch 130, Smart glass 129).
Claims 5, 15, wherein the application in the first NVR device selects a UUID from the plurality of UUID's based on the type of trigger event.  (Verma: a sensor measurement at a respective IoT devices, such as when a problem is experienced, [0077] reporting particular problems, [0077]).
Claim 6. The system of claim 1, wherein the first NVR device can initiate a communication over a network to a voice-line number associated with an Internet of Things (IoT) device and the network recognizes the voice-line number as being serviced by a special platform and routes the call to the special platform, and wherein the voice-line service on the special platform is further configured to: receive the communication including the voice-line number; identify the UUID associated with the voice-line number; and establish a voice channel through communications network to the IoT 
Claims 7 and 16, wherein a third party device can initiate a communication over a network to a voice-line number associated with the first NVR device and one or more of a plurality of other NVR devices and the network recognizes the voice-line number as being serviced by a special platform and routes the call to the special platform, and wherein the voice-line service on the special platform is further configured to: receive the communication including the voice-line number; identify the UUIDs associated with the voice-line number; and establish a voice channel through the communications network to the NVR devices associated with the UUID.  (See the independent claims).





Claim 18. The method of claim 11, further comprising: a third party device initiating a communication over a network to a particular one of a plurality of voice-line numbers associated with the first NVR device; the network recognizing the particular voice-line number as being serviced by the server and routing the call to the server; the server receiving the communication including the voice-line number; (See the independent claim 11);  the server identify the UUID associated with the voice-line number; and 60Attorney Docket No. 07001.1801 the server establishing a voice channel through communications network to the first NVR device associated with the UUID and providing the voice-line number to the first NVR device to identify the action that the application should. (Verma: the user input features can include one or more virtual buttons (e.g., a "+" button to prompt a user to increase a setting, a "-" button to prompt a user to decrease a setting, a "Stop" button to prompt a user to stop an IoT action, etc.), [0079] via speech command, [0084-.
 
 Claims 9 and 19 are rejected under 35 U.S.C. 102(1)(a) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Verma et al  in view of Yoon and further in view of Acharya et al (US 2005/0094621).
Claim 9 and 19, Verma, except the feature placed within the square bracket,  in view of Yoon teaches “wherein a third party device can initiate a communication over a network to a voice-line number associated with the first NVR device and the network recognizes the voice-line number as being serviced by a special platform and routes the call to the special platform, and wherein the voice-line service on the special platform is further configured to: receive the communication including the voice-line number; identify the UUID associated with the voice-line number; and establish a voice channel between the service platform and the first NVR device” [[associated with the UUID based on SIP and RTP = X1]].
Acharya teaches X1 utilizing  a SIP wrapper 42 including application logic to enable the communication as he discusses “[0024] A SIP API 46 permits different applications 41, 43, 45, and 47 to access the SIP service, e.g., web-browser, IM agent, email client, teleconference, etc. API 46 may transmit/receive media packets to/from the client machine 32, e.g. RTP voice packets and provides a programmatic interface that permits other applications on the client machine 32 to invoke any of the above functionality (see also, e.g., FIGS. 2), [0024]”.


				Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUNG-HOANG J. NGUYEN whose telephone number is (571)270-1949. The examiner can normally be reached Reg. Sched. 6:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 570-272-7530. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

/PHUNG-HOANG J NGUYEN/Primary Examiner, Art Unit 2651